 424DECISIONS OF THENATIONALLABOR RELATIONS BOARDStringfellow's of New York,Ltd.andHotel Employ-ees and Restaurant Employees Union, Local100, of New York,New York and VicinityAFL-CIO. Case 2-CA-22439August 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn September 8, 1988, Administrative LawJudge Raymond P. Green issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order as modified.1.The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by dischargingbartenders Clive Griffiths and Karl Turpeinen onAugust 28/29, 1987.1 The Respondent excepts tothese findings on the ground that there is no evi-dence that the Respondent had knowledge of anyunion activity by Griffiths and Turpeinen. For thereasons stated below,we find no merit to this ex-ception.The record establishes that as early as June theRespondent'swaiterswere becoming increasinglyvocal about their dissatisfaction with certain as-pects of the Respondent's tip policy. They wereoverheard by William Cressler, a consultant to theRespondent,commentingthat if theyhad a uniontheywould be protected. Cressler informed theowner, Peter Stringfellow, of the waiters' conver-sation and Stringfellow replied: "The first person Ihear mention union is out. . . ." On August 20,bartenderGriffiths telephoned the Union's officeand made an appointment for August 25. Duringthe appointment with the union representative,Griffithswas given an authorization card to signand additional cards to distribute to the Respond-ent's other employees. That evening while at workGriffiths spoke to several employees about unionrepresentation,explaining to them the requirementsfor starting a union and its benefits. Fellow bar-tender Turpeinen signed an authorization card thenext evening,August 26. On August 28/29 (Fridaynight to Saturday morning), waiters Wilson, Ken-'All dates are 1987 unless otherwise indicatednedy, and Read solicited the Respondent's employ-ees to sign authorization cards.Kennedy was terminated at the end of the shiftabout 4 a.m. on August 29. Read and Wilson wereterminated on reporting for work on the night ofAugust 29. The Respondent has not excepted tothe judge's findings that these employees were un-lawfully discharged because of their union activi-ties.Griffiths and Turpeinen also were terminatedon reportingto work theeveningof August 29.RestaurantManager Tony Fox had a conversa-tion with Kennedy on the evening of August 26, 3days before the discharges. Kennedy testified thathe told Fox about theorganizingactivities and Foxreplied that the Respondent could not afford aunion.Thatsame evening assistantcook JohnGomez was questioned by General Manager Rus-sellas to Gomez'feelings about unions and wastold by Fox that a few waiters were going to befired because of "the union thing." Approximately1week after the discharges, Fox asked waiterPeter Dunn how he felt about Griffiths' dischargeand why Griffiths attempted to organize. Also, Foxadded that the owner would rather cease oper-ations than allow in a union and if General Manag-erRussell found out that Dunn was connectedwith a union, Russell would seek Dunn's discharge.It is clear that the Respondent's knowledge ofGriffiths' union activity is established. RestaurantManager Fox's statements to employee Dunn afterGriffiths'discharge, but before the filing of thecharge in the instant case, amount to an admissionthat the Respondent was aware of Griffiths' unionactivities and discharged him because of those ac-tivities.Although thereisno similardirect evidence ofknowledge of Turpeinen's union activities, we findthere is sufficient evidence to warrant the inferenceof such knowledge. Thus, the record shows thatunion activity was occurring on the Respondent'spremises, both Griffiths and Turpeinen were in-volved in union activities on the premises, the Re-spondentwas generally aware of such activitiesbefore it discharged any employees, the Respond-ent expressed plans to discharge some of the em-ployees because of union activities, and Griffithsand Turpeinen were discharged within hours afterthe discharges of the waiters which the judgefound were motivated by union activities. The Re-spondent has not excepted to the judge's findingswith regard to the discharges of the waiters. Theconfluence of these circumstances warrants the in-ference that the Respondent was aware of theunion activities of both Griffiths and Turpeinen.22 SeeAbbey's Transportation Services,284 NLRB 696 (1987), enfd. 837F.2d 575 (2d Cir.1988), and casescited therein296 NLRB No. 57 STRINGFELLOW'S OF NEW YORKThe inference of knowledge is further supportedby inadequaciesof theRespondent's asserted rea-sonsfor the discharge of Griffiths and Turpeinen.The Respondent contends that it discharged theseemployees because the August 29 stocktaking byGeneralManager Neilson showed they had beenembezzling funds.As the judge found,however,there are a number of problemswith theRespond-ent's defense.The Respondent claimed it did theAugust 29stocktaking because it suspected thatemployeesGriffiths,Stringfellow,and Ishmaelwere involved in falsely reporting that bottles ofbrandy were missing.These employees worked atDisco 3-4.Yet Neilson's stocktaking extended toDisco 1-2 where Turpeinen (who had not reportedmissing bottles)worked. Further,although the Re-spondent claimed that the stocktaking showed ascam had been going on, the Respondent did notdischarge Ishmael whohadreported missing bot-tles and wasnotengaged in union activity,but in-stead discharged Turpeinen whohad notreportedmissing bottles andwasengaged in union activity.Finally,although we do not rely on the judge'scomments concerning the possibility for error insuch a stocktaking or the possibility that Neilsoncould have manipulated the figures,we find thatthe timing and circumstances of the stocktakingraise the inference that unlawful motivation was in-volved. The Respondent had received a stocktak-ing report by the London-based firm of D. B.Walker & Sons, on August 4, which showed defi-cits on all the Respondent's bars.Around August14,Griffiths,Stringfellow,and Ishmael reportedeight missing bottles of brandy.Yet it was not untilthe afternoon of August 29, 2 days after employeeKennedy had told Restaurant Manager Fox thatthere were rumors about union organizing activi-ties, less than a day after union solicitations hadbeen made on the premise, a few hours after waiterKennedy was unlawfully discharged,and the sameday that waiters Read and Wilson were unlawfullydischarged,thatNeilson decided to do the stock-taking himself.Neilson assertedly conducted thestocktaking in the same manner as the firm ofD. B. Walker & Sons, yet he completed in theperiod of morning to midafternoon on August 29,the task that would have taken two employees ofD. B. Walker & Sons 1 full day to complete. With-out regard to questions concerning the accuracy ofNeilson's stocktaking,we find that the timing of itas well as the hurried manner in which it was con-ducted support the inference that the Respondentwas awareof Griffiths'and Turpeinen's union ac-tivities and sought to find a way to rid itself ofthem.425For all the above reasons, we agree with thejudge's finding that the General Counsel made outa prima facie case that the Respondent violatedSection 8(a)(3) and(1) by discharging Griffiths andTurpeinen and that the Respondent failed to showthat it would have discharged these employees inthe absence of their union activities.2.Thejudge's recommended Order requires theRespondent to offer reinstatement to discriminateeJon Read a second time.The Respondent exceptsto this requirement on the ground that it made avalid offer of reinstatement to Read that he neitheraccepted nor rejected.We find merit in this excep-tion.The record indicates,and the judge found,that the Respondent made a valid offer of reinstate-ment to Read that Read acknowledged receivingon October 30, 1987. The record further showsthat Read neither accepted nor rejected this offer.In such circumstances the Respondent is not re-quired to make a second offer of reinstatement. Ac-cordingly,we shall modify the judge's recommend-ed Order to delete Read's name from the reinstate-ment provision.3ORDERThe National Labor RelationsBoard adopts therecommendedOrder of theadministrative lawjudge as modifiedbelow and orders that the Re-spondent,Stringfellow'sof New York, Ltd., NewYork, New York,itsofficers, agents, successors,and assigns,shall take the actionset forth in theOrder asmodified.1.Delete from paragraph 2(a) reference to em-ployee Jon Read.2. Insertthe followingas paragraph2(b) and re-number the succeeding paragraphs."(b)Make Jon Read whole for anyloss of earn-ings andother benefits he may have suffered be-cause of his dischargeon August 29, 1987."3.Substitutethe attachednoticefor that of theadministrative law judge.'Maietta Contracting,265 NLRB 1279 (1982).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.Section 7 of the Act gives employees these rights. 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTo organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or threaten to dischargeour employees because they join or assist HotelEmployees and Restaurant Employees Union Local100, of New York,New York and Vicinity, AFL-CIO or any other labor organization.WE WILL NOT threaten to close our facility ifour employees select union representation.WE WILL NOT interrogate our employees abouttheir union membership or activities.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer reinstatement to Allen Kennedy,PaulWilson,Karl Turpeinen, and Clive Griffithsto their former jobs and make them whole for anyloss of earnings and other benefits they may havesufferedbecause of our discharge of them onAugust 29,1987,plus interest.WE WILL make Jon Read whole for any loss ofearnings and other benefits he may have sufferedbecause of our discharge of him on August 29,1987, plus interest.WE WILL remove from our files any referencesto the discharge of Allen Kennedy,Jon Read, PaulWilson,Karl Turpeinen,and Clive Griffiths andnotify them in writing that this has been done andthat evidence of the discharges will not be used asa basis for any future personnel actions againstthem.STRINGFELLOW'S OF NEW YORK, LTD.Richard L.DeSteno,Esq.,for the General Counsel.JeffreyE.Glen,Esq. (Kaplan,Russin,Vecchi & Kirk-wood),for the Respondent.DECISIONSTATEMENT OF THE CASERAYMOND P.GREEN, Administrative Law Judge. Thiscase was heard by me on May 9 through 11, 1988, inNew York,New York.The charge was filed on Septem-ber 24,1987, and the complaint issued on October 29,1987.At the hearing the complaint was amended. In sub-stance, the General Counsel alleged:1.That the Union commenced an organizing campaignamong Respondent's employees on August 25, 1987;2.That on August 26, 1987, Respondent by JulianRussell interrogated an employee about his union sympa-thies.3.That on August 29, 1987, Respondent dischargedAllen Kennedy, Jon Read,PaulWilson,Karl Turpeinen,and Clive Griffiths because these employees joined orsupported the Union;4.That on August 29, 1987, Respondent by Tony Foxthreatened employees with discharge because of their ac-tivities on behalf of the Union;5.That on September 5, 1987, Respondent by TonyFox interrogated employees about their union activitiesand threatened closure of the facility.Based on the entire record in this case, including myobservation of the demeanor of the witnesses and afterconsideration of the arguments of counsel,Imake thefollowingFINDINGSI.JURISDICTIONIt is conceded and I find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and(7) of theAct. It also is conceded thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.II.OPERATIVE FACTSStringfellows of New York,Ltd. is one of threerestaurant/discotheques owned by Peter Stringfellow.The other two are located in London.Below PeterStringfellow in the heirarchy are Julian Russell,generalmanager of all three locations, John Nielson,manager ofthe New York location,and Tony Fox, the New Yorkrestaurant manager.The alleged discriminatees and Clive Griffiths andKarl Turpeinen,both bartenders and Allen Kennedy,PaulWilson,and Jon Read.The latter three were wait-ers.It seems that although employees have made goodearnings by way of tips, this has not precluded disgrun-tlement. A consultant to the Company, William Cressler,testified that in June 1987 he overheard waiters com-plaining about some aspect of the tip policy and sayingthat if they had a union they would be protected.Cressler testified that he told Peter Stringfellow thatsome of the waiters(unnamed) had complaints and that,"I wouldn'tbe surprised if they went and got a union toprotect themselves."Cressler states that Stringfellow re-plied,"The first I hear mention union is out."On August 4, 1987, a stocktaking was done by an out-sideLondon-based firm called D. B. Walker & Sons.This was, in essence, a full audit and inventory checkdone for the period from July 7 to August 4, 1987. Thestocktaking consisted of, inter alia, a complete physicalinventory of every bottle of alcoholic beverages in thehouse.As far as the four bars were concerned,the reportshowed a"deficit" of$1,498.25 on the bar known asDisco 1-2 and a "deficit"of $1,421.26 on the bar knownas Disco 3-4. STRINGFELLOW'S OF NEW YORK427The term "deficit" asused above does not mean thateither barlostmoney. Ratheritrefers to an accountingoutcomewhichcompares the actualcashregister re-ceipts againstthe retail value of thedrinks' sold lessbreakage and wastage.2Deficitsmost often result from mistakesby a bartenderin recording or failingto recorda transaction.For exam-ple, if a drink is returned because the glass is dirty (andanother drinkisprofferedin its place) and the bartenderneglectsto recordthe return as wastage,then the cashregister receiptswill be lower than the accounted forretail valueof the drinks sold thatnight.Therefore, ifthe retail valueof thatone drink was $12,that$12 willbe part of the "deficit."Deficits reportedin the stocktaking can also resultfrom a numberof other factorsincluding counting errorsand clerical errors in makingthe reportitself.At worst,stocktakingmight possiblyreveal embezzlement whichNeilson described as a "fiddle."aIn relationto the August 4 report,it is not disputedthat on August 7, the Company'smanagement held ameeting withthe bartenders at which theywere criti-cized.As Clive Griffithsacknowledged,JulianRusselltold themthat the stocktakingresultswere very bad.Griffiths testifiedthatRusselltoldthebartenders"you've got to pull yoursocks up . . . if things keep get-ting back, I'll have to chopsome heads."Karl Turpeneinwas the bartender at Disco1-2.At Disco 3-4 the bar-tenderswere JulianStringfellow (Peter's nephew) andClive Griffiths. The barback,or assistant,atDisco 3-4was an employee named Ishmael Ishmael.There alsowas acocktail barand a service bar,eachstaffed by oneperson.Sometime in mid-August 1987, Griffiths,Julian String-fellow,and Ishmaeltogether reported to John Neilsonthat a cabineton their bar was broken and that eight bot-tles of brandywere missing.According to Neilson, hemade acheck of the recordsand determinedthat, atmost, only one bottle was missing.Neilson asserts that hethen became suspiciousthatthese employees were en-gagingin a "fiddle."In this respect,Neilson asserts thatsuch a scam could be basedon the fact that where eightbottles, having a total retailprice of $2338, are writtenoff as missing whentheyare not in fact missing, thisgives thebartendera $2388 reserve againstwhich he candrawcash fromthe tillor cangive out free drinks to hisfriends.On or about August 20, Griffiths telephoned the Unionand made an appointmentfor August 25. On August 25,he went totheUnion's officeand spoke to organizerRichardHernandez.At the office, Griffithssigned a'This is calculated by totaling the number of bottles of each brandused up,by the number of drinks per bottle,times the retail value of eachdrink.For example a liter of Scotch which might cost $9 will ordinarilyyield 29 to 30 drinks for a total retail value of over $120.2Wastage can result from,among other things, a customer returning adrink because he ordered something else.a Ideally,if all recnrdkeeping is done correctly,the stocktaking reportshould show a small surplus.This is related to the fact that sodas andfruit juices which are sold as parts of mixed drinks and as items of theirown, are given a zero value for accounting purposes.Thus a coke, soldfor $6 will show up on the cash register receipts and that will be a $6surplus.union authorization card and was given a group of blankcards to distribute to other employees.After he reportedto work(about 7:30 p.m.),Griffiths spoke to various em-ployees, including Karl Turpeinen,during the evening ofAugust 25/26 about joining the Union.Turpeinen signeda card the next evening.Allen Kennedy testified without contradiction that onthe evening of August 26/27 he spoke to Terry Fox whohad recently returned from vacation.He states that hetold Fox that the waiters were upset about the policy re-garding tips on complimentary checks and that therewere rumors about union organizing activities.Accord-ing to Kennedy, he told Fox that if he did not addressthe problems,a union would win. Fox responded that hecould not have a union;that the Company could notafford a union.On the same evening(August 26/27), Julian Russellasked assistant cook John Gomez if he had ever been ina union and what he thought about unions.Gomez re-plied that there were good and bad points about unions,but that he was not interested in a union at this job.On the evening of August 28/29(Friday night-Satur-day morning),union solicitation at the Company's prem-iseswas carried on by employees Wilson,Kennedy andRead.At the end of the shift(about 4 a.m.),Kennedywas told by Neilson that he was fired.In this regard,Neilson claims that he saw Kennedy drunk after serviceon the previous night and that Kennedy was again in-toxicated on this night.This assertion,however,was cre-dibly denied by Kennedy who testified that he had noth-ing todrinkon the night of August 28/29 and that onthe previous night of August 27/28,he and employeeCharles Bruno, after service, drank some leftover cham-pagne before going home.According to Neilson,on Saturday,August 29, he dida stocktaking of the bars and he did it in the samemanner as would have been done by D. B.Walker &Sons.4Neilson asserts that he found that Disco 1-2 had adeficit of $1805 and that Disco 3-4 had a deficit of $2706.According to Neilson,he concluded based on this auditthat thefivebartenders in Disco 1-2 and Disco 3-4 wereinvolved in a scam and should be discharged immediate-ly.Accordingly, bartenders Griffiths and Terpeinen werefiredwhen they reported to work.Julian Stringfellow,the owner's nephew,had his discharge overruled by ahigher authority according to Neilson. The barbacks onDisco 1-2 and Disco 3-4 were not discharged.According to Gomez, on the afternoon of August 29,Tony Fox confided to him that the company was goingto get rid of a few of the waiters because of the "unionthing."Thatevening Jon Read called in to say that hewould be a little late for work,but when he arrived at7:40 p.m. (about 10 minutes late), he was told by Foxthat he was discharged. Wilson also was discharged byFox as soon as he reported to work on August 29. As* I note thatnormally D. B. Walker & Sonsuses two peopleto do a 3-or 4-day audit of both the foods andbeverages.The bar audits,accordingto Neilson,generally take these twopeople I day to complete Neilsonasserts that he did essentially the same taskby himself fromthe morningof August 29 to midafternoon on the same day 428DECISIONS OF THENATIONALLABOR RELATIONS BOARDFox did not testify, he did not deny the conversation re-ported by Gomez.Neilson claims that Read had been chronically late forwork and that this was the reason for his discharge. AstoWilson,he asserts without corroboration that earlierin the week Fox had reported that Wilson had beenloudly insubordinate to him in front of the kitchen staff.Peter Dunn(a waiter)testified that about a week afterthe discharges,Fox asked him what he thought aboutClive Griffiths being fired and why Dunn thought Grif-fiths tried to start a union.Dunn also testified that Foxsaid that Peter Stringfellow would close down the clubrather than allow a union and that if Julian Russell everfound out that Dunn was in any way connected with aunion,he would ask for Dunn'sdischarge.As notedabove, Fox did not testify.On October 20, 1987 the company sent letters offeringreinstatement to Read and Wilson.InWilson's case theletterwas not received because he had moved. At thehearing, the reinstatement offer was remade to Wilsonwho neither accepted nor rejected it. I do not knowwhat, if anything has occurred since the hearing closed.III.DISCUSSIONInmy opinion the General Counsel had made out astrong prima facie case in support of his contention thatthe five employees involved herein were discriminatorilydischarged because of their union activity.The evidence shows that union soliciting activity wascarried out by Griffiths, Turpeinen, Kennedy,Wilson,and Read,that it took place on the Company's premises,and that it took place during the period from August 25to August 28. Kennedy was discharged at the end of theshift on August 28/29 ostensibly for drunkenness, whichIdo not think has been provenby theRespondent. Thefour other employees were discharged when they report-ed to work on August 29. Therefore the timing of thedischarges,in relation to the employees' union activity is,by itself, strongly indicative of discriminatory intent.Darbar Indian Restaurant,288 NLRB 545 (1988).Additionally,there was direct and credible evidence ofdiscriminatory intent.Thus,William Cressler,a manage-ment consultant,testified that in June 1987 Peter String-fellow told him that anyone who mentioned a unionwould be fired.While this conversation took placebefore any union activity commenced,itneverthelessshows that Stringfellow was willing to discharge em-ployees if they tried to obtain union representation. Also,employee John Gomez testified,without contradiction,that on the afternoon of August 29 Tony Fox told himthat the Company was getting rid of a few waiters be-cause of the "union thing."Finally, employee PeterDunn testified,without contradiction,that about 1 weekafter the discharges,Fox asked him what he thought ofGriffiths' discharge and why he thought Griffiths hadtried to start a union.The Respondent's defenses to the respective dischargesare not convincing.As toKennedy, I have already notedthat I believe his denial of Nielson's assertion that he wasintoxicated on the evenings of August 27/28 and August28/29. I also view as pretextual Neilson's contention thatRead was discharged on account of chronic lateness.While Read conceded that he was 10 minutes late onAugust 29, he testified that he had earlier notified theCompany that he would be a little late.Moreover, noevidence was presentedby the Company to show thatRead was in fact,chronically late. Similarly,Neilson'sclaim that Paul Wilson had been insubordinate to TonyFox was insufficiently shown.Inmy opinion the Company'sclaim that bartendersGriffithsand Turpeinen were guilty of embezzlementwas also not proven.Neilsen claims that he became sus-picious of a scam around August 14 when Griffiths,Julian Stringfellow,and Ishmael(the bar assistant) to-gether reported eight missing bottles from Disco 3-4which,according to Neilsen were not,in fact, missing.According to Neilsen, he decided to do a stocktaking byhimself(rather than having it done by the independentfirm of D. B.Walker&Sons),on Saturday August 29.He testified that he thereupon found deficits on barsDisco 1-2 and Disco 3-4, thereby confirming his suspi-cions.He states that he then decided to discharge bar-tenders Turpeinen,Griffiths,and Stringfellow.(Neilsonstates that his decision to discharge Julian Stringfellowwas countermanded in London because of the fact thathe was the owner's nephew.)Ihave a number of problems with the Respondent'saccount.If Neilson suspected that the people at Disco 3-4 were involvedin a scamwhy bother to do a stock-check on all the bars including Disco 1-2 where no suspi-cions had arisen?If the stocktaking did in fact presentNeilson with proof of a scam then why was Ishmael notalso discharged. (After all,Ishmael was also involved inreporting the missing bottles, which according to Neil-son, was the foundation for the scam.)I am also convincedby the evidencein this case that astocktaking report is subject to inadvertent error evenwhen done by professionals trained to do this type ofjob. Thus, a relatively small miscount of a few bottles, oreven a minor error in transcription,can easily result inthe type of deficits that Neilson found on August 29.When one considers that Neilson(who is not an auditor),when engaged in the stocktaking on August 29, wasdoing the work of two people, the possibility of errorrises.Also, as there is strong evidence that Neilson de-sired to dischargeGriffithsand Turpeinen because oftheir union activity,I cannot discount the possibility thathe could easily have fiddled with the figures to arrive atthe deficits and the concommitant pretext to dischargethe employees in question.Given the strong evidence showing that the five em-ployees(Griffiths,Turpeinen, Read,Wilson, and Kenne-dy) were discriminatorily discharged,as contrasted withthe unconvincing evidence presented in defense,I am ledto the conclusion that their discharges were in violationof Section8(a)(1) and(3) of the Act.Wright Line,251NLRB 1083 (1980), enfd. 622 F.2d 899 (1st Cir. 1981),cert. denied 495 U.S. 989;NLRB v. Transportation Man-agement Co.,462 U.S. 393 (1983).I also make the following conclusions.1.TheRespondent,in violation of Section 8(a)(1) ofthe Act,unlawfully interrogated employees Gomez andDunn, respectively on August 26 and September7, 1987. STRINGFELLOW'S OF NEW YORK2.TheRespondent in violation of Section 8(a)(1) ofthe Actunlawfully threatened to close itsfacility if theUnion wasselected by the employees and unlawfullythreatened employeeswithdischarge to discourage themfrom engaging in union activities.3.All of the aforesaidunfair labor practices affectcommerce within the meaning of Section 2(2), (6), and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.Having found that Respondent discriminatorily dis-charged the five employees involved herein,I shall rec-ommend,except as otherwise provided,that it offer themimmediate and full reinstatement to their former or sub-stantially equivalent positions of employment withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings and otherbenefits they may have suffered by reason of the discrim-ination against them.All backpay provided shall be com-puted with interest on a quarterly basis, in the mannerdescribed by the Board inF.W.WoolworthCo.,90NLRB289 (1950),and with interest thereon computed inthe manner and amount prescribed inNew Horizons fortheRetarded,283NLRB 1173 (1987). See alsoIsisPlumbing Co.,138 NLRB 716 (1962).Additionally,in accordance withSterling Sugars,261NLRB 472 (1982), 1 shall recommend that Respondentexpunge from its files any reference to the dischargesand notify them in writing that this has been done andthat evidence of same will not be used as a basis forfuture personnel actions against them.In the case of Jon Read,the record establishes that onor about October 20,1987, the Respondent sent him aletter by certifiedmail offering him reinstatement. Readacknowledged receiving this letter on or about October30, 1987.He states that in subsequent conversations withmanagement,he neither accepted nor rejected the offer,intending to defer making a definite commitment at thattime.In these circumstances,it ismy opinion that theoffer of reinstatement was valid on its face,was duly de-livered to and received by Read,and that it imposed noimproper conditions for acceptance.I therefore concludethat backpay for Read should be tolled as of the date ofthe offer's receipt(Oct. 30, 1987). However,as Read didnot expressly reject the offer, I shall recommend that an-other offer of reinstatement be made to him as part ofthe Order in this case.SeeBurnup&Sims,256 NLRB965, 978 (1981);Carruthers Ready Mix,262 NLRB 739,749 (1982).Regarding Paul Wilson, although the Company assertsthat it mailed him a similar offer of reinstatement (viacertifiedmail) onOctober 20, 1987, Wilson testified thathe did not receive it because he had moved.It is notclear as to whether Wilson left a forwarding address orwhether the Company had other means of knowing hiswhereabouts.At the hearing on May 9, 1988,the Com-pany reoffered the reinstatement offer which was neitheraccepted nor rejected and I have no idea as to what if429any communicationswere had between Wilson and thecompany thereafter.InWilson's case,I think it would be best toleave thequestionof backpayand reinstatement to compliance. InCarruthers Ready Mix,supra,andBurn up&Sims,supra,the Board held that wherean unconditionaloffer ismailed to a discriminatee's lastknown address, the offer,evenif not received,will terminatebackpay as of thedate of the offer but will not preclude an order requiringa reinstatementremedy. In thepresent caseIfeel thatthe issueswere not sufficientlylitigated so as to deter-mine at thisstage of thepreceedingwhat backpayand/or reinstatementremedy would be appropriate forWilson.On these findingsof factand conclusionsof law andon the entire record,I issue the following recommend-ed5ORDERThe Respondent,Stringfellowsof New York Ltd.,New York, New York,itsofficers, agents, successors,and assigns, shall1.Cease and desist from(a)Discharging employees because of their member-ship in and/or their support or activitieson behalf ofHotelEmployees and Restaurant Employees Union,Local 100, of New York and Vicinity, AFL-CIO or anyother union.(b) Threatening to discharge employees or threateningto close thefacility ifemployees select a union to repre-sent them.(c) Interrogating employees about their union activitiesand sympathies.(d) In any like or related manner interferingwith, re-straining,or coercing employees in the rights guaranteedthem bySection 7of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Offer Clive Griffiths,Allen Kennedy,Jon Read,Karl Turpeinen,and Paul Wilson immediate and full re-instatementto theirformer jobsor, ifthose jobs nolonger exist,to substantially equivalent positions,6with-out prejudiceto their seniority or other rights and privi-leges, and make them wholefor anyloss of earnings andotherbenefitstheywould have receivedbut for the dis-crimination against them in the manner setforth in theremedy section of this decision.(b)Expungefromitsfiles any references to the dis-charges of the aforesaid employees and notify them inwriting that this has been done and that evidence of thedischargeswill not beused as a basisfor any future per-sonnel actions against them.5If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.6 In the case of Paul Wilson the Respondent would be entitled to showwhether he has explicily rejected an offer of reinstatement previouslymade to him.Such a showing could affect his right to reinstatement. 430DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD(c)Preserve and, on request, make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary to analyze the amount of the backpaydue under the termsof this Order.(d)Post at its office copies of the attached noticemarked ` :Appendix."7 Copies of the notice on forms pro-7 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofvided by theRegional Director for Region 2, after beingsigned byRespondent's authorized representatives shallbe posted for 60consecutivedaysin conspicuous places,including all placeswherenotices to employees are cus-tomarily posted.Reasonable steps shallbe taken by Re-spondent to ensurethatthe notices are notaltered, de-faced, or coverd by any othermaterial.(e)Notify theRegional Directorinwriting within 20days from the date ofthisOrder whatstepshave beentakento comply.the United States Court of AppealsEnforcingan Order of the NationalLaborRelations Board."